Action to reforeclose a first mortgage to extinguish, a second mortgage, the owner of which had not been made a party defendant in a prior foreclosure action of the first mortgage. Plaintiff herein is the purchaser of the premises by deed from the first mortgagee, who bought in at the foreclosure sale for $5,000. The mortgage foreclosed was $80,000. Judgment of foreclosure directing that the premises be sold for the full amount of the mortgage, namely, $80,000, unanimously affirmed, with costs. (Benedict v. Gilman, 4 Paige Ch. 58; Raynor v. Selmes, 52 N. Y. 579; Collins v. Riggs, 81 U. S. [14 Wall.] 491; Dougherty v. Kubat, 67 Neb, 269; 93 N. W. 317; 2 Jones Mort. [8th ed.] § 1376; 2 Wiltsie Mort. Forecl. § 1173.) Present —• Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.